Title: Richard Rush to Thomas Jefferson, 13 November 1816
From: Rush, Richard
To: Jefferson, Thomas


          
            Dear sir.
            Washington November 13. 1816
          
          I have to offer many apologies for detaining so long the letters you were kind enough to put into my hands, and which I now return. When I got back from my short, though most pleasant and gratifying excursion as far as Monticello, I sent them on to Philadelphia. Intending to go there in the course of the autumn, I did not ask that they should be transmitted back to me, preferring to bring them with me on my return from thence, which I have lately
			 done.
          The views you have been so good as to take of Doctor Mease’s request, are very grateful to the feelings of my mother, as well as to the whole family of an age to estimate their delicacy and force. They all acquiese, (and you will permit me,
			 sir, to be a party,) with respectful and warm acknowledgements, in the decision to which your letter points.
          
          If, when I had the pleasure to see you, I understood you rightly, you were also so obliging as to say, that the letters of my father in question should, on the expression of a wish that such a course would be agreeable, be transferred to my hands. Allow me now to add, that if, quite at your own convenience, this were done, it would augment the favor which all of us feel has already been conferred upon the family.
          
            With the highest respect, I pray you to believe me, dear sir, most faithfully your obedient servant
            Richard Rush.
          
        